Citation Nr: 0728285	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-10 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation for 
the cause of the veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.  The veteran died in May 2004.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the RO.  

The appellant requested a hearing at her local Regional 
Office before a traveling member of the Board in her April 
2005 Substantive Appeal.  She was scheduled for such a 
hearing in June 2006, but she failed to report for that 
hearing and provided no explanation for her failure to 
report.  Consequently, her hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702(d) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board observes that VA regulations provide 
that a veteran who had active military, naval, or air service 
in the Republic of Vietnam during the Vietnam Era and has one 
of the diseases listed in 38 C.F.R. § 3.309(e), including 
prostate cancer or a respiratory cancer, to include cancer of 
the lung, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).  The veteran was 
shown to have had service in Vietnam.

The Board also notes that service connection may be granted 
for the cause of the veteran's death if a disorder incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this regard the Board is aware of a May 2004 VA treatment 
record that indicates "liver metastasis, most probably from 
a highly probable prostate cancer viewing his elevated PSA 
(more than 10)."  A subsequent VA record noted "pathology 
diagnosis was positive for metastatic carcinoma 
undifferentiated more consistent with small cell lung 
carcinoma."

As noted, the veteran died in May 2004.  His death 
certificate lists acute renal failure as the immediate cause 
of death and hepatorenal syndrome from liver and metastatic 
cancer of unknown primary as the underlying causes.  The 
death certificate indicates that an autopsy was performed.  
However, the autopsy report does not appear to be associated 
with the claims file.

The autopsy report could include confirming evidence of 
prostate cancer and/or lung cancer.  Thus, the RO should 
attempt to obtain the May 2004 autopsy report and associate 
it with this claims file.

As to the appellant's claim for dependents' educational 
assistance, the Board finds such claim is inextricably 
intertwined with the claim for dependency and indemnity 
compensation for the cause of the veteran's death.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision on one issue cannot 
be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary steps 
in order to obtain a copy of the veteran's 
May 2004 autopsy report.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
autopsy report, the RO is unable to secure 
same, the RO must notify the appellant and 
(a) state that the RO was unable to obtain 
the autopsy report; (b) briefly explain the 
efforts that the RO made to obtain it; and 
(c) describe any further action to be taken 
by the RO with respect to the claim. 

2.   After completion of the above 
development, the RO should readjudicate the 
claims of entitlement to dependency and 
indemnity compensation for the cause of the 
veteran's death and entitlement to 
dependents' educational assistance.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



